CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Arthur John Carter, certify, as of the dates hereof, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Clear System Recycling, Inc. on Form 10-K/A for the fiscal year ended December 31, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-K fairly presents in all material respects the financial condition and results of operations of Clear System Recycling, Inc. at the dates and for the periods indicated. Date: March 26, 2013 By: /s/ Arthur John Carter Arthur John Carter Chief Executive Officer I, Michael D. Noonan, certify, as of the dates hereof, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Clear System Recycling, Inc. on Form 10-K/A for the fiscal year ended December 31, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-K fairly presents in all material respects the financial condition and results of operations of Clear System Recycling, Inc. at the dates and for the periods indicated. Date: March 26, 2013 By: /s/ Michael D. Noonan Michael D. Noonan Chief Financial Officer A signed original of this written statement required by Section906 has been provided to Clear System Recycling, Inc.and will be retained by Clear System Recycling, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
